SCOTLAND, P. J.,
Concurring. — Except for one remark, I join my colleagues’ well-reasoned and well-written decision. I part company only with their comment in passing that, although the holding in Sanders v. Superior Court (1999) 76 Cal.App.4th 609 [90 Cal.Rptr.2d 481] is distinguishable and does not apply here, my colleagues “share some of its concerns about the *806People’s decision [in this case] to try the murder and evading separately.” (Maj. opn., ante, at p. 802.) No such concern is justified.
It has been a common complaint for many decades that some prosecutors overcharge defendants. (See, e.g., People v. Douglas (1966) 246 Cal.App.2d 594, 599 [54 Cal.Rptr. 777].) One view is that overcharging constitutes harassment designed to make “plea proposals coercive” by “put[ting] undue pressures on defendants to plead guilty” to some offense or offenses rather than risk going to trial on numerous charges. (Longer, Rethinking Plea Bargaining: The Practice and Reform of Prosecutorial Adjudication in American Criminal Procedure (2006) 33 Am.J. Crim.L. 223, 286.) Another view is that such overcharging purportedly gives the prosecutor “a psychological advantage if a jury is presented with a long list of charges to consider,” which “makes the defendant look ‘guiltier’ and provides subconscious pressure [on jurors] to find the defendant guilty of at least one or two charges.” (Davis, Arbitrary Justice: The Power of the American Prosecutor (Oxford Univ. Press 2007) p. 31.)
As astutely observed by Justice Macklin Fleming long ago, to require a prosecutor to join together offenses committed at different times and different places “would tend to aggravate the very harassment [Penal Code section 654] was designed to alleviate” because it would “impel[] a prosecutor ... to throw the book at the defendant in order to prevent him from acquiring immunity against other potential charges and to protect the prosecutor from accusations of neglect of duty.” (People v. Douglas, supra, 246 Cal.App.2d at p. 599.)
The facts of this case do not support a conclusion that the prosecutor’s charging decision was intended to harass defendant by holding back the evading charges in order to use them for later prosecution. In fact, the prosecutor should be commended for not overcharging defendant by adding the evading charges to the murder, attempted murder, and gun counts. This is particularly so because the facts of the evading that occurred a week after the shooting show that Christina Aguila, not defendant, was the person driving the car. A prosecutor should not be faulted for deciding that, based on facts known at the time of charging, there was reasonable doubt whether defendant was guilty of the second evading and, thus, it would have been unethical to include that charge along with the allegations of murder, attempted murder, and gun possession. I have no doubt that, when charging defendant with crimes related to the shooting, the prosecutor had no intent to later prosecute him for the evading offenses.
*807Because the acts of evading occurred at times and locations separate and different than the course of indivisible conduct that resulted in the shooting, the purpose of Penal Code section 654 to safeguard a defendant from harassment through successive prosecutions is not advanced by applying the statute to this case.
Accordingly, I concur in affirming the judgment.
Appellant’s petition for review by the Supreme Court was denied November 17, 2010, S186108.